Ac?TXTIN.




                                  September     29,   1966


Honorable J. W. Edgar                     Opinion     No. C-771
Commiasloner of Education
Texas Education Agency                    Re:    Whether there is authority
Austin,  Texas                                   under Article      2922-13,
                                                 Vernon’s   Civil    Statutes,
                                                 which define8      physically
                                                 handicapped,     mentally
                                                 retarded   and emotionally
                                                 disturbed    children,     to
                                                 allocate   exceptional
                                                 children   classroom     units
                                                 for special     education     of
                                                 children   who have only a
                                                 language disability        or
                                                 handicap which is covered
Dear Dr.   Edgar:                                by the Committee definition.

            You have requeat.ed           the   opinion      of   this   office
upon the   question of:

            “Is there authority       under Article      2922-13
     (which therein       defines  phyeically     handicapped,
     mentally     retarded    and emotionally     disturbed
     children)     to allocate    exceptional     children
     claearoom     units for special      education     of
     children     who have only a language disability
     or handicap which ia covered          by the Committee
     definition?”

           The Committee definition    mentioned in the fore-
going question  waa proposed   by the Interim Committee on
Language Disorders  in Children    of the House of Representa-
tives and 1s set forth a6 follows:

            “Children    who are deficient     in the
     acquisition     of language skills      due to
     language disability        where no other handi-
     oapping condition       exists   may be considered
     language     handicapped.      The areas of language
     akllls    are oral expression,      reading,   writing,
     spelling,     and arithmetic.      A language dia-


                                 -3703-
Hon. J.   W.    Edgar,   page   2   (C-771)



      ability   ia considered    the inability   of a
      child   of normal intelligence     to progress
      normally with his peer group In language
      skills .” ,( Emphasis added.)

               We are assuming that the phrase,        “where no other
handicapping       condition   exists,”   aa used in the CoFittee
definition,      is meant to exclude      childrenwho     are,  #hyslcally
handicapped      children,   ” “mentally   retarded   children,   and
“emotionally       disturbed   children,”    a8 such terms are defined.

             In paragraph   (a) of Subsection     (4) of Section     1
of Article    2922-13,  Vernon’s   Civil  Statutes,     which provides
for the allocation     of exceptional    children    teacher  units,
provides   in part thatr



             “In interpreting          and carrying        out the
     provisions       of this Act the wOrdB             ‘exceptiona~l
     children,’      wherever used, will be i%
     to mean physic
     mentally     retar
     disturbed      children.        The words
     handicapped       clrlildren,    ) wherever ?i
     construed      to include       any child      of educable
     mind whoae body functlone’or                members are so
     impaired that he cannot be safely                    or adeouately
     educated     in the regular          claseca     of the public
     schools,     without      the proviaiona         of special
     services;      the words ‘mentally            retarded     children,’
     wherever used, will be, construed                  to include     any
     child whose mental condition                is such that he -
     cannot be adeouately            educated In the regular
     classes     of public       schools,     without      the provision
     of special       services;      and the words ‘emotionally
     dieturbed      children,      1 wherever used, will be
     construed      to Include       any child whose emotional
     condition      Is medically        determined        and psycholou-
     lcally     determined       to be such that he cannot be
     adeouately       educated      in regular      classes     of the
     publio     schools,      without     the provision        of special
     services.      . . .”       (EmphaBiS      added.)

            Paragraph (a)        of Subseotion   (4) of Section   1 of
Article   2922-13 provides        for and authorizea   the allocation
of exceptional    children       teacher  units to provide   educ,ational

                                 -3704-
Hon. J.   W.   Edgar,   Page 3    (C-771)



servicea   for school   children   who are physically     handicapped,
mentally   retarded,   or emotionally    disturbed.     The proposed
definition    by the House of Representatives       Interim Committee
on Language Diaordere      in Children   deals with a group of
children   of normal intelligence      who have no handicapping
conditions    but are merely deficient      in the acquisition
of language akllls     and are unable to progress       normally
with their    peer group In language skills.

              In view of the foregoing,       we are of the opinion
that those children        having a language disability        such as
defined    in the definition      by the Interim Committee on Lan-
guage Disorders      in Children,     do not meet the statutory
definition     of "exce tional     children"     set forth  In paragraph
(a) of Subsection        (E) of Section    1 of Article    2922-13
and there can be no allocation           of "exceptional    child&"
teacher    units  for special     education    of children   who have
merely a language disability          of the nature set forth       in
the proposed     definition     by the Interim Committee on Lan-
guage Disorders      in Children.

                           SUMMARY
                          -------
             Children     having only a language skill
      deficiency,       such as set forth      in the defini-
      tion proposed       by the Interim Committee on
      Language Disorders         in Children,     do not meet
      the statutory       definition     of "exceptional,
      children"      set forth     in paragraph    (a) of Sub-
      section     (4) of Section      1 of Article    2922-13,
      Yernon(s     Civil    Statutea,    and there canbe       no
      allocation      of "exceptional      children"    teacher
      units for special         education   of children     with
      such a language disability.

                                         Yours    v.ery truly,

                                         WAGGONBR CARR
                                         Attorney General
                                                 A       A

                                           fb 13%
                                         BJT:
                                           Pat Bailey
                                                 Assistant


PB:sck
                                 -3705
Hon. J.   W. Edgar,   Page 4 (C-771)



 APPROVED:
%*INICN COMMITTEE

W. V. Geppert,   Chairman

Gordon Rower
Mary K. Wall
James Evans
Gilbert Pena

APPROVEDFOR THE ATTORNEYGENERAL
BY: T. B. Wright




                               -3706-